Citation Nr: 1455456	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  05-20 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than May 20, 2008 for the grant of service connection for loss of use of the bilateral lower extremities.  

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to August 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2004 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In March 2004, the RO denied service connection for hypertension.  In October 2008, the RO granted service connection for loss of use of the bilateral lower extremities.  The RO is the Agency of Original Jurisdiction (AOJ).  

In December 2011, the Veteran and his spouse testified via videoconference at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board denied this appeal in a December 2013 decision.  With regard to these issues, the Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2014, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the Board decision as to these issues, and remanded the issues to the Board for action consistent with the terms of the JMR.  

The Board has reviewed the physical portion of the Veteran's physical claims file as well as the portion stored electronically.  Since issuance of the last Supplemental Statement of the Case (SSOC) in January 2013, additional medical evidence was obtained and associated with the electronic records.  That evidence is not pertinent to the effective date issue.  

It is noted that in November 2014, the Veteran's daughter filed a document disagreeing with a September 2014 determination by the AOJ to deny apportionment of a share of the Veteran's VA benefits.  Given the date of the filing, the Board refers this matter to the AOJ for appropriate action.   

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The claim pending at the time of the October 2008 rating decision grant of service connection for loss of use of both lower extremities was received at the AOJ on October 14, 2003.  

2.  Entitlement to service connection for the loss of use of both lower extremities was October 14, 2003.  


CONCLUSION OF LAW

The criteria have been met for an effective date October 14, 2003, but no earlier, for the award of service connection for loss of use of both lower extremities.  38 U.S.C.A. §§ 5110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.400 (2014)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for loss of use of the bilateral lower extremities was granted in an October 28, 2008 rating decision and an effective date of May 20, 2008 was assigned.  Listed in the code sheet of that decision is the criteria for assigned the 100 percent rating was found at 38 C.F.R. § 4.71a, Diagnostic Code 5110, for loss of use of both feet.  In a statement received in September 2014, the Veteran contended that the proper effective date for the grant of service connection is October 14, 2003.  The Board agrees.  

In supporting this contention, the Veteran stated that he submitted a claim of entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or loss of use of both lower extremities in October 2003.  He argued that this claim should liberally be construed as encompassing a claim for service connection for loss of use of both lower extremities.  He stated that he properly perfected an appeal to the Board of an April 2004 rating decision that denied the claim and that he has been awarded SMC based on loss of use of both lower extremities effective October 14, 2003.  He also contended that a July 2003 VA examination report that included the statement that for all "practical purposes, he is essentially [a] wheelchair or crutch bound individual" establishes that he met the criteria for service connection for loss of use of both lower extremities by the time he filed his October 14, 2003 claim.  

In the JMR, the Parties pointed to what they described as the Board's favorable factual finding in the now vacated December 2013 decision.  That finding was that an April 2005 VA examination report demonstrated that Appellant suffered from loss of use of the left foot.  The Parties agreed raises the possibility that the Veteran may be entitled to an effective date earlier than May 20, 2008, for the grant of service connection for loss of use of the bilateral feet by way of 38 C.F.R. § 3.156(b).   The terms of the JMR included that the Board to provide an adequate statement of reasons or bases that addresses the potential applicability of 38 C.F.R. § 3.156(b).  

The Board now turns to application of the pertinent laws and regulations to the relevant facts of this case.  

In general, the effective date of an award based on an original claim or a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  In this context, an original claim is an initial claim filed by a veteran for disability compensation.  38 U.S.C.A. § 5110(b)(2)(B).  Implementing regulation provides that, in general, the effective date of an evaluation and award of based on an original claim or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  The statutory terms "date entitlement arose" and the regulatory term "shall be fixed in accordance with the facts found" do not lead to an inconsistency.  See DeLisio v. Shinseki, 25 Vet. App. 45, 52 n.8 (2011).  

An exception to the general rule is that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. § 3.400(o)(2).  

The Parties referred to new and material evidence and application of 38 C.F.R. § 3.156(b) in the JMR.  The discussion had to do with pending claims and necessarily brings in the idea of finality of a decision of the AOJ.  

A claimant may appeal to the Board a review or determination on a claim by the AOJ.  38 U.S.C.A. § 7104(a).  Appeals to the Board are initiated by the filing of a notice of disagreement with the AOJ and completed, or perfected, by the timely filing of a substantive appeal after the AOJ issues a statement of the case.  38 U.S.C.A. § 7105(a).  Except in the case of simultaneously contested claim, which this was not, the notice of disagreement shall be filed within one year of the mailing of notice of the initial AOJ review or determination.  38 U.S.C.A. § 7105(b)(1).  If no notice of disagreement is filed within that year, the AOJ's determination becomes final and the claim will not thereafter be reopened or allowed, except as otherwise may be provided by regulations not inconsistent with Title 38 of the U.S. Code.  38 U.S.C.A. § 7105(c).  If the claimant does not respond to the SOC the AOJ may close the case.  38 U.S.C.A. § 7105(d)(3).

New and material evidence received prior to the expiration of the appeal period of an unappealed decision will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The term "new evidence" means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  The term "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  

In Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011), a fairly recent case, the United States Court of Appeals for the Federal Circuit held that 38 C.F.R. § 3.156(b) imposes a duty on the agency to specifically determine whether evidence submitted during the one-year period following notice of the rating decision is "new and material," which would serve to keep the adjudicated claim pending until a subsequent, final adjudication. See Bond, 659 F.3d at 1367 ("Because § 3.156(b) requires that the VA treat new and material evidence as if it was filed in connection with the pending claim, the VA must assess any evidence submitted during the relevant period and make a determination as to whether it constitutes new and material evidence relating to the old claim.").

Loss of use of a hand or foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with the suitable prosthetic appliance.  This determination will be made on the basis of the actual remaining function of the foot as to balance, propulsion, etc.  38 C.F.R. § 4.63.  

On July 22, 2002, the Veteran filed a claim of entitlement to automobile or other conveyance and adaptive equipment.  There are preprinted sections in the claim (or application) form, VA Form 21-4502, equating the equipment appropriate for various disabilities, including loss of use of one hand, one foot, one hand and one foot, and both feet.  VA afforded the Veteran a relevant medical examination in April 2003.  The diagnoses were (1) shrapnel wound injury to both lower extremities resulting in severe muscle damage on the left side, and (2) traumatic arthritis in the left hip.  

The AOJ denied entitlement to automobile and adaptive equipment or adaptive equipment only in a July 2002 rating decision.  Another examination was provided by VA in July 2003.  

That July 2003 examination report included the statement that the Veteran was essentially wheelchair bound or crutch bound.  The examination report did not refer to his left lower extremity as the basis for any medical findings, other than by the history that he had shrapnel injuries of both thighs during service.  What the examiner extensively discussed was the disability of is right lower extremity.  The impression was listed in three parts, as follows:  (1) Severe degenerative joint disease of the right knee, (2) moderate arthritis of the right hip, and (3) significant obesity.  

In an August 2003 rating decision, the AOJ granted the automobile and adaptive equipment grant.  It also granted SMC based on loss of use of the right lower extremity and increased the rating for his right fibula fracture, traumatic arthritis from 30 percent to 40 percent, both effective July 22, 2002.  

If the Veteran had loss of use of his left lower extremity at this time, it is reasonable to assume that the examiner would have at least mentioned the left lower extremity in the in the impression or by other than history in the discussion.  Given the focus on the right lower extremity, the Board concludes that the statement that he was a wheelchair or crutch bound individual is not evidence of loss of use of the left lower extremity.  The July 2002 examination report does show that he had loss of use of the left foot at that time.  

On October 14, 2003, the RO received claims of entitlement to neuropathy of all extremities and for adaptive housing grant based on the current condition of his legs.  The RO accepted one of these claims as a claim of entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or the loss of use of both feet.  

In a March 2004 rating decision, the AOJ denied SMC based on the need for regular aid and attendance of the loss of use of both feet.  The AOJ provided notice of that determination in a letter sent on April 12, 2004.  The Veteran filed a timely notice of disagreement with that decision.  The AOJ issued an SOC in June 2005 but the Veteran did not perfect his appeal after the June 2005 SOC was issued.  

On May 19, 2004, the AOJ received a claim of entitlement to VA benefits for loss of use of his left foot.  

Of record are reports of VA examinations conducted in July 2004.  The July 2004 joints examination report includes that the Veteran reported this his left knee gives way and swells and that it had become more difficult for him take his weight on his right knee and upper extremities so he put more load on his left knee.  Examination findings included that he could bear full weight on the left lower extremity.  The Veteran was used a wheelchair and walker because of his reported inability to ambulate with crutches.  

A July 2004 muscles examination report documents that the Veteran had an antalgic gait pattern over 300 feet of level surface but was unable to negotiate steps or stairs. His cadence was described as a slow/moderate pace.  

These July 2004 examination reports are too general for the Board to find that they are evidence that he did not have loss of use of his left lower extremity.  

The AOJ denied the claim of entitlement to loss of use of his left foot in a March 2005 rating decision.  VA did not receive a notice of disagreement with that decision within one year of the mailing of notice of the decision to the Veteran.  

During the one year appeal period of both the March 2005 decision and the March 2004 decision (notice of which was provided on April 12, 2004), specifically on April 6, 2005, VA conducted a medical examination of the Veteran with regard to a claim of entitlement to service connection for a cervical spine disability.  That examination report includes the finding that the Veteran came to the examination in an electric wheelchair and was unable to get up and walk to the chair in the examining room.  The examiner stated that the Veteran was confined to a wheelchair and was totally disabled.  

In keeping with its earlier finding in the now vacated December 2013 decision, the Board finds that it is new and material evidence that the Veteran had loss of use of his left as well as his right foot.  

As this April 6, 2005 examination report was of record within one year of the April 12, 2004 notice of the March 2004 rating decision, the claim received on October 14, 2003 remained pending until the AOJ granted service connection for loss of use of both feet in the October 2008 rating decision.  

The evidence does not show that the Veteran had loss of use of his left foot prior to when he filed his claim on October 14, 2003.  Although the April 2005 examination report is evidence of loss of use of the left foot, it does not follow that he first had loss of use of his left foot on the day of the examination.  Rather, it is likely that he had loss of use of the left foot prior to April 6, 2005.  

Under the facts of this case, the Board resolves reasonable doubt in the Veteran's favor and finds that the proper date of the grant of service connection for the loss of use of both lower extremities is the date of claim, October 14, 2003.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  In the instant case, VA provided adequate notice with regard to assignment of effective dates in a letter sent to the Veteran in April 2012.  He had a meaningful opportunity to participate in the processing of his claim after that date and the AOJ readjudicated the question of the proper effective date for grant of service connection for loss of use of the bilateral lower extremities in a January 2013 SSOC. This cured any time defect in the notice.   

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  All identified relevant treatment records are associated with the claims file.  VA provided adequate examinations in this case, as referred to in the substantive section above.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

An effective date of October 14, 2003 is granted for the allowance of service connection for the loss of use of both lower extremities, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

In the July 2014 JMR, the Parties agreed that VA must obtain another medical opinion with regard to the claim of entitlement to service connection for hypertension.  

VA afforded the Veteran an examination with respect to this claim in August 2008.  In March 2012, the Board remanded the hypertension issue to the AOJ finding that that the August 2008 examination report did not consider evidence of high blood pressure during the Veteran's active service.  Specifically, the Board noted that at the time of enlistment his blood pressure was 136/82 but his blood pressure was measured as 154/108 and 160/88 during a February 1969 hospitalization.  

The Board remanded the matter in March 2012 so that another medical opinion could be obtained an insure the duty to assist had been met. 

In the May 2012 examination report obtained following the Board's March 2012 Remand, the VA examiner concluded that the Veteran's hypertension was not related to service and reasoned that he "was not diagnosed with hypertension and started on medications until well after his discharge. thus [sic], his hypertension did not have its onset in service." The examiner did not address the February 1969 blood pressure readings.  There has not been compliance with the Board's March 2012 Remand directive.  

In order to comply with the terms of the JMR, another examination is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for a VA examination by an internal medicine provider with respect to his claim of entitlement to service connection for hypertension.  The claims file must be provided to the examiner and the examiner must review the claims file in conjunction with the examination.  

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension had onset during his active service.  The examiner must provide a complete rationale to support any conclusion reached.  

In that rationale the examiner must discuss the fact that the Veteran's blood pressure was 136/82 at the time of his enlistment but during a period of hospitalization beginning in February 1969 his blood pressure was higher, with readings as high as 154/108 and 160/88.  The examiner must account for these facts in his or her rationale, i.e., explain the significance of these higher readings.  

2.  This is a complex case back from the Veterans Court.  After ensuring that this development has been completed in compliance with the above directive, readjudicate the claim that is the subject of this Remand.  If the benefit sought is not granted, provide an SSOC to the Veteran and his representative and allow an appropriate opportunity to respond thereto before returning the matter to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


